      Case 19-00865        Doc 28      Filed 08/08/19 Entered 08/08/19 08:59:05              Desc Notice to
                                           Continue 341 Page 1 of 1
                         UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF IOWA
                                                                   CHAPTER 13
In Re:                                                             Bankruptcy No.

Trenton J. Rogers                                                  19−00865
Tanya M. Rogers
Debtor(s)


                             NOTICE of Continued Meeting of Creditors


TO:
Trenton J. Rogers, Tanya M. Rogers Debtor(s)
Derek N.W. Hong, Attorney for Debtor(s)
Carol F. Dunbar, Trustee
U.S. Trustee



NOTICE IS GIVEN that a Continued § 341 Meeting of Creditors will be held on:

         September 3, 2019 at 10:50 AM At: U.S. Courthouse, 111 7th Ave SE, Room 120, Cedar Rapids, IA

Debtor(s), Attorney for Debtor, and Trustee shall be present at said Meeting.




                                                            MEGAN R. WEISS
                                                            Acting Clerk, Bankruptcy Court
                                                            by:



Date: August 8, 2019                                        Deputy Clerk
                                                            United States Bankruptcy Court
                                                            Northern District of Iowa
                                                            111 Seventh Avenue SE Box 15
                                                            Cedar Rapids, IA 52401−2101
